Case 5:17-cv-02507-AG-AGR Document 63-3 Filed 07/29/19 Page 1 of 5 Page ID #:3137




                                                       EXHIBIT C
  Exhibit C                                                           Page 25
Exhibit C
                                                                                                                                                                                                                                              u



                                                                                       -      �    -     "'                                                                                        ;. ii.,
                                                                                                                                                                                                      •
                                                                                                                                                                                                    ... - -�":•..........
                                                                                                                                                                                                       ---- . ..
                                                                                                               -=-
                                                                                              --.:::::--
                                                                                                          ..
                                                                                        --


                                                                                                                                                                                                                                                       -
                       •
                      -_.-.....
                                                                                                                                                                                                                                                                      •        •
                                                                        --�-                                                                                                                  --
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                        Case 5:17-cv-02507-AG-AGR Document 63-3 Filed 07/29/19 Page 2 of 5 Page ID #:3138




                                                                                                                                                                                                                                      t                       •
                                                                        ••
                                                           -
                                                               -                                                                                                                                                                                       _...
                                                                                                                                                                                                                                              �
                                                                                                                                                                                                                                          •       ••                       •   ......
                                    -                                                                                                                                                                                                                  -•                  •
             -                               •                                                                               •
                                            •                                                                                                                                                                                                                 "
                                •    ,.••          '    •
                                                                                                                                                                                                                                                       •              lilt'""--•
                           ••                          •                                                                         •                   -                                                                      •
                                            r...                               •                                                                             ••   •
                                                                                                                                                                                                                                ...   ·��;
                                                       -                                                                 •                   •
                                    , • "1                                                                                               •
                      •                                             -                             •                                  •                   •                 ..
                                                                                   •                                                             •
               -{·'                                                                                            •
              ..                                                                       ....                        ...
                                                                                                      •                                                                           •
              -   t • •   -· -                     •                                                                                     •
                                                                                                                                                                      -�   �-          ,- .
            •                                                                                                                                                          •        .. w

                                             •  -.             ..   •




Page 26
               Case 5:17-cv-02507-AG-AGR Document 63-3 Filed 07/29/19 Page 3 of 5 Page ID #:3139




                                                                                                   .....-
                                                                                                         -..
                                                                                                   •
                                                                                    I




                                                                                                       ....
            NF. V I 1.1.E 131tOT!




                                                                                                                  •




Exhibit C                                                                                                      Page 27
                                                               Case 5:17-cv-02507-AG-AGR Document 63-3 Filed 07/29/19 Page 4 of 5 Page ID #:3140




                                                                                                                             •




 ••
'
                                                                                                                                                           --                                                            (, [•                           fl!(!'
                                                                                                                                                                                                                                                   ,,,....
                                                                                                                                                                                                                                           =
                                                                                                                                                               ...                                  • � ,.                                         ...,_...• ....'"'=-
                                                                                                                                             -                                   . .., _              .
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                     �

                                                                                                                                                                                                                                                                    ..-
                                                                                                                                                                                                                               �


                                                                                                                                  -                �
                                                                                                                                                                                                         ...,,.                 ..-
                                                                                                                                       -
                                                                                                                                                                                                            .
                                                                                                                                                 ..,                                                �
                                                                                                                                                                                                          tT
                                                                                                                                                                                                         ..



                                                                                                                                                               -. -
                                                                                                                                                                                 f""'
                                                                                                                                                                                    "t.   1i'



                                                                                                                                                                                                                                  -




                                                                                  ItJ1 JJ
                                                                                     "
                                                                                                    11
                                                                                                                                                                                                                          -
                                                                                                    ---                           ?
                                                                                                                                   •   ,..                                                               -
                                                                                                                                                                                                                                      -

                                                                 --.- .--�- ..,_._             •
                                                                                                    ---

                                                                                                                                   -
                                                                                                                                                                                                             """'
                                                           •    """ -;y--.                                                                                                                               •
                                                                                                                                                                                                                   • •
                                                                                                                                    -......
                                                                            •     >        ••
                                                                                                    �            -.                                                                                                                                                        '

                                                                                                                                                                                                    -•         -    .-




                                                                                                                                                               �
                                                                                                                                                                       .                                                    , .-_
                                                                                                                                                                                                                         ,...,...,.       . . ••.
                                                                                                                                                                       _.... ,­-
                                                                                                                                                                                                                                                        �
                                                           •                                                                                                   ..:,--                                                                                   •

                                              •
                            •                     •T
                                       "
                     -                       .;

                                                                            -.' '
       -
                                                                                           •

                                                                        .... -�
                                                                                                         •

                                                                                ·•
                                                                                                    •
                                                                                               "'
.,_-.- .,,..•·--->/'
                                                                            ••
                                                                                                    ·'                                                                                                                                                                     ·-
       -
6,,1 _..



                      •
               ...
                �
                  • •  -· -.
                      v."'
                            •        ....                                   •    J ' ""'
                                                                                                                                                       •

                                                                                                                                                                                 •
                                                                                                                                                                                                         �




                                                                                                                                 -..-
                                                                                                                                                                         •



                                                                                     - .-
                                                                                                    •
                                                                                                                                                                                                                               -•
                                                                                                                                                               �
                                    • -rl­
                                        '                                                                         •
                                                                                                                                                               '
                                                                                                                 ••                                    \.,         •     ,lor
                                                                                                                                                                         •
                                                                                                                                                                                                •                                                   '
                       a:                                               •
                                                                                                             �
                                                                                                                             .                     •                                                                                                        '
                                                                                                                                                                                                                                    . .. '-
                                •
                                                                            •                                                                              •


                                                                ,':-,            ">J,, •                                                                                             ••                  •
                                                                 ••                 r                    •            •""6                                                                                                                                       •
                                                       •
                                                                 ."�                                                              • •                                                                                                                                ...
                                                               • '      � v·
                                                                         • •
                                                                            •
                                                                                               •
                                                                                                 • •
                                                                                                   •         •• I
                                                                                                             •                     •
                                                                                                                                                                             •            '     .                                     •
                                                                                                                                                                                                                                               •




Exhibit C                                                                                                                                                                                                                                                            Page 28
                             Case 5:17-cv-02507-AG-AGR Document 63-3 Filed 07/29/19 Page 5 of 5 Page ID #:3141




                                                                                                   --
                                                                                -
                                                                                                 •

                                                                                                     ·-
                                                                                                     -.
                         •




                                                                                         •




                                                                                                                                 --·..
            ------ -·\




                                                                                                                         •
                                                                                                                     •
                                                                                                                 •
                                                                                                                     •
                                                                                                                 •

                                                                                                                     ,




                                                                                                                         -
                                                                                                                         •



                                                                                                                                 ,
                                                                                                                         - ,.
                                                                                                                                  •
                                                                                                                             r


                                                                                                                                     •




                                                                                                                                                -
                                                                                                                                      .;
                                                                                                                                      •

                                                                                                                                            •


                                                                                                                                                  .
                                                                                                                                           -�·-�-.,
                                                                                                                                            •


                                                                                                                                                 ,.
                                                                                                                                                 �
                                                                                                                                                  J
                                                                                                                 >
                                                                                                     •




                                                                                                                                                  "•  I
             •




                                                                                                                                                  •
                                                                                                   •




                                                                                                                     •
                                                                                                                 •




                                                                                                                             •
                                                                                                                                 •




Exhibit C                                                                                                                                       Page 29
